

117 HR 124 IH: Byron Nash Renal Medullary Carcinoma Awareness Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 124IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Green of Texas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide incentives for education on the risk of renal medullary carcinoma in individuals who are receiving medical assistance under such title and who have Sickle Cell Disease.1.Short titleThis Act may be cited as the Byron Nash Renal Medullary Carcinoma Awareness Act of 2021.2.Providing incentives for education on risk of renal medullary carcinoma to individuals with Sickle Cell Disease under Medicaid(a)In generalSection 1903(a)(3)(E)(ii) of the Social Security Act (42 U.S.C. 1396b(a)(3)(E)(ii)) is amended by inserting , renal medullary carcinoma, after stroke each place it appears.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to items and services furnished on or after the date of the enactment of this Act.